DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of December 31, 2019 which canceled claims 1-9 and added new claims 10-18.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plural injection points located on a helical line and the mechanisms for controlling the quantity and temperature of the lubricating liquid must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 10 and 17, and the claims dependent therefrom, are objected to because of the following informalities:  in each of the independent claims the compressor or expander are referred to as an “element”; the definition of “element” is “a part or aspect of something abstract, especially one that is essential or characteristic”; thus an element would be a part of a larger device, the elements as claimed seem to be the full device and not part of a larger device, the examiner would suggest referring to a device or apparatus instead of an element, throughout the claims; further, in claim 11 line 3 “of” should be “or”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the injection circuit being “realized be means of an additional injection point…” in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "their lobes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the first compression chamber or expansion chamber”" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is vague and indefinite because it is unclear if an “injection circuit” is being positively claimed as part of the invention. It is noted that line 3 and 4 set forth “a connection for an injection circuit” which sets forth the injection circuit as something intended to be connection to the connection; but in lines 6 and 7 “the connection to the injection circuit” is set forth, which seems to imply a positive recitation. 
In claim 10 line 9 there is no antecedent basis for “the gas chamber that is closed off just after a gas inlet of the rotor chamber” in lines 9 and 10. Additionally there is no reference frame for the phrase “just after a gas inlet”. Claim 18 is similarly confusing.
In claim 10 line 11 there is no antecedent basis for “the at least one rotor”. Claim 18 is similarly confusing.
Claim 11 is vague and indefinite because it is unclear what the limitation “a number of additional points” means. In particular, it is unclear if the number of additional…” includes or is beyond the “additional injection point” of claim 10 line 7.
built up of a number of…points” is unclear. It is unclear what “built up” means; it is noted that a point is one location and cannot include a plurality of points or locations.
In claim 13 line 3 it is unclear what “they” is referring to.
In claim 14 it is unclear lines 2 and 3 it is unclear if each of the rotors include a “first injection point” or there are only additional injection points.
In claims 15 and 16 it is unclear if the temperature or the quantity actually are controlled.
Claim 17 is vague and indefinite because it is unclear if in lines 1 through 3 the compressor device or the expander device is simply being renamed as elements or these are the same members. The difference in scope between the devices and the elements is unclear.
Claim 17 recites the limitation "their lobes" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	In claim 17 line 5 there is no antecedent basis for “the lobes”.
	In claim 17 lines 7 and 8 there is no antecedent basis for the first compression or expander chamber.
	In claim 17 line 8 it is unclear which of the “at least two liquid supplies” is being referred to by “the other”.
In claim 17 line 9 there is no antecedent basis for “the gas chamber that is closed off just after a gas inlet of the rotor chamber” in lines 9 and 10. Additionally there is no reference frame for the phrase “just after a gas inlet”. Claim 18 is similarly confusing.
In claim 17 line 11 there is no antecedent basis for “the at least one rotor”.

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11 and 14-18, as understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Feller et al (USPN 8,870,555).
	Feller et al discloses a liquid-injected compressor element (title) with a housing (10) that comprises a rotor chamber 32, 34 in which two rotors 36, 38 are rotatably affixed, said rotors rotating with their lobes mated together (see Fig. 2), whereby the element is further provided with a connection 72, 74 for an injection circuit for the injection of lubricating liquid (note 58) into the element, whereby the connection to the injection circuit is realized by means of an injection point 74 in the housing that opens 
With regards to claim 11 Feller et al disclose wherein there are a number of additional injection points 72, 74, 98, 104 that each open into a different compression chamber of expansion chamber.  
With regards to claim 14 Feller et al disclose wherein the two rotors 36, 38 are rotatably affixed in the rotor chamber and an additional injection point (74, 104) (72, 98) is provided for each rotor of the element.  
With regards to claim 15 Feller et al disclose wherein the quantity of lubricating liquid that is injected via the injection point and an additional injection point can be controlled (see valves 110, 134).  
With regards to claim 16 Feller et al disclose wherein the temperature of the lubricating liquid that is injected via the injection point and an additional injection point can be controlled (see 136).
With regards to claims 17 and 18, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification . In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feller et al in view of Muramatsu (JP406108983).
	Feller et al discloses the invention substantially as claimed but does not disclose the injection points being a number of sub-injection points or that there are a number of injection points “built up” into a helical line. Muramatsu discloses a screw compressor (see title which discloses the injection points being a number of sub-injection points 29 that are arranged into a line.
	At the time of the filing date of the instant application it would have been obvious to one of ordinary skill in the art to substitute an injection point pattern such as taught by Muramatsu for the Feller et al injection point in order to evenly distribute the coolant and lubricant evenly over the compression chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naya et al, Hill and Jantzen disclose screw compressor with injection arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
January 15, 2021